UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2009 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 000-53370 (Commission File Number) Auburn Bancorp, Inc. (Exact name of registrant as specified in its charter) United States 26-2139168 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 256 Court Street, P.O. Box 3157, Auburn, Maine 04212 (Address and zip code of principal executive offices) (207) 782-0400 (Registrant’s telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYes¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).¨Yes¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Common Stock, $0.01 par value, 503,284 shares outstanding as of November 13, 2009. AUBURN BANCORP, INC. AND SUBSIDIARY QUARTERLY REPORT ON FORM 10-Q September 30, 2009 TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION (Unaudited) Item 1. Financial Statements Consolidated Balance Sheets as of September 30, 2009 (Unaudited) and June 30, 2009 3 Consolidated Statements of Income (Unaudited) for the Three Months Ended September 30, 2009 and 2008 4 Consolidated Statements of Changes in Stockholders’ Equity (Unaudited) for the Three Months Ended September 30, 2009 and 2008 5 Consolidated Statements of Cash Flows (Unaudited) for the Three Months EndedSeptember 30, 2009 and 2008 6 Notes to Consolidated Financial Statements (Unaudited) 7 PART II. OTHER INFORMATION Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. quantitative and qualitative disclosures about market risk 22 Item 4T. Controls and Procedures 22 Item 1. Legal Proceedings 22 Item 1A. risk factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Submission of Matters to a Vote of Security Holders 22 Item 5. Other Information 22 Item 6. Exhibits 23 Signatures 24 2 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS AUBURN BANCORP, INC. AND SUBSIDIARY Consolidated Balance Sheets September 30, 2009 (Unaudited) and June 30, 2009 ASSETS September 30, June 30, (Unaudited) Cash and due from banks $ $ Interest-earning deposits Total cash and cash equivalents Certificates of deposit Investment securities available for sale, at fair value Federal Home Loan Bank stock, at cost Loans Less allowance for loan losses ) ) Net loans Property and equipment, net Foreclosed real estate Accrued interest receivable: Investments Mortgage-backed securities Loans Prepaid expenses and other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities: Deposits $ $ Federal Home Loan Bank advances Accrued interest and other liabilities Total liabilities Stockholders’ equity: Preferred stock, 1,000,000 shares authorized, no shares issued or outstanding — — Common stock, $.01 par value per share, 10,000,000 shares authorized, 503,284 shares issued and outstanding at September 30 and June 30, 2009 Additional paid-in-capital Retained earnings Accumulated other comprehensive income (loss) ) Unearned compensation (ESOP shares) ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 AUBURN BANCORP, INC. AND SUBSIDIARY Consolidated Statements of Income Three Months Ended September 30, 2009 and 2008 Three Months Ended September 30, (Unaudited) Interest and dividend income: Interest on loans $ $ Interest on investments and other interest-earning deposits Dividends on Federal Home Loan Bank stock — Total interest and dividend income Interest expense: Interest on deposits and escrow accounts Interest on Federal Home Loan Bank advances Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income (loss): Net gain on sales of loans Net loss on sale of other assets ) — Net loss on sale of investment securities ) — Other-than-temporary impairment of investment securities — ) Other non-interest income Total non-interest loss ) ) Non-interest expenses: Salaries and employee benefits Occupancy expense Depreciation Federal deposit insurance premiums Computer charges Advertising expense Consulting expense Other operating expenses Total non-interest expenses Income (loss) before income taxes ) Income tax expense (benefit) ) Net income (loss) $ ) $ Net income (loss) per common share $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 4 AUBURN BANCORP, INC. AND SUBSIDIARY Consolidated Statements of Changes in Stockholders’ Equity Three Months Ended September 30, 2009 and 2008 (Unaudited) Common Stock Additional Paid in-Capital Retained Earnings Accumulated Other Comprehensive Income (Loss) Unearned Compensation
